Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commis*769sioner of Motor Vehicles, dated January 6, 1984, which, after a hearing and appeal, revoked the petitioner’s driver’s license.
Justice Spatt has been substituted for the late Justice Gibbons (see, 22 NYCRR 670.2 [c]).
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
There is a rational basis to support the respondent’s findings that (1) Officer Cassandro had reasonable grounds to believe that the petitioner had been driving while intoxicated; (2) Officer Cassandro lawfully arrested the petitioner; (3) the petitioner was given sufficient warning that refusal to submit to a chemical test to determine blood alcohol content would result in the immediate suspension and subsequent revocation of his license whether or not he was found guilty of the charge for which he was arrested; and (4) the petitioner refused to submit to such a chemical test. Accordingly, there is substantial evidence in the record supporting the respondent’s determination pursuant to Vehicle and Traffic Law § 1194 (3) to revoke the petitioner’s driver’s license (see, Matter of Purdy v Kreisberg, 47 NY2d 354, 358). Bracken, J. P., Kunzeman, Kooper and Spatt, JJ., concur.